Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-15-00003-CV

                          IN THE INTEREST OF J.M.-H., a Child

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-00209
                         Honorable Richard Garcia, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the motion to dismiss is GRANTED
and this appeal is DISMISSED.

       We order that no costs be assessed against appellant because he is indigent.

       SIGNED May 6, 2015.


                                                _________________________________
                                                Marialyn Barnard, Justice